In an action by a wife for a judicial separation, in which the husband asserted a counterclaim for the same relief, the defendant appeals from so much of a judgment of the Supreme Court, Kings County, entered January 26, 1960, upon the decision of the court after a nonjury trial, dismissing the complaint and counterclaim, as directed him to pay $100 a week for the support of their infant son; as directed him to pay the arrears of temporary alimony and the cost of certain utilities in accordance with a prior order of an Official Referee, dated December 13, 1957; as granted plaintiff’s motion to confirm the report of the Special Referee and as denied his (defendant’s) motion to dis-affirm such report; and as denied his motion to modify said prior order of the Official Referee by expunging the alimony arrears therein specified which he (defendant) is now directed to pay by the judgment under review. Judgment, insofar as appealed from, affirmed, with costs. In our opinion, the record clearly establishes that defendant should pay at least $100 a week for the child’s support. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.